Title: To Benjamin Franklin from James Parker, 22 September 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Burlington, Sept. 22. 1765Sunday Night
Yours of July 6. I received Thursday Night last, and the next Day I went down to Philadelphia, by Order from Mr. Foxcroft, so to do, assoon as the Packet came in, as he expected to receive a Draught of a Table of Rates from you; but by yours to him we are directed to make such Table here: There were a Number of Tables of Rates of Postage sent to him from England; which might have done very well, if all our Post-officers here understood the Geography of the Country so well as to know the Distances: Wherefore it was Mr. Foxcroft’s Opinion we should print such as we had before: Accordingly we set about one, and formed it, and I came up from Philadelphia this Day. To-morrow I set out for Woodbridge to print it there; as I have neither Rules nor Figures enough here; but it is not very probable, I shall have one done to send you per this Vessel, as I am told she is to sail next Wednesday; tho’ she came in but the Wednesday before. I am informed she is a very dull Sailer, and as some Merchantmen are to sail in a few Days after her, I shall try to send one by then. As I suppose Mr. Foxcroft writes to you all that is necessary about the Post-office, I need say the less on that Head.
I wrote you about a Fortnight ago, via New-York; but whether it went by a Vessel bound to Liverpool, or whether Mr. Colden kept it till this Packet I know not, wherein I inclosed a State of Mr. Hall’s Accounts as far as I had then done. I have had but a very little Time to proceed in them, nor cannot well, till I have finished Mr. Smith’s History which has yet 5 or 6 Sheets more at least, and then I purpose to proceed to all that I can, in the Affair. I hope you will receive that, because I had neither Time to copy my Letter or the State of the Account; tho’ there is a Copy of that State kept.
By the Packet before this, I answered yours about going to New-York. I have given my Tenant Notice to go out of my House, and purpose to remove thither in the Spring, if nothing extraordinary prevents: I wrote you some Intreaties about procuring that Place in the Custom-House for my Son; but perhaps he will be thought too young; and as I have never mentioned such a Thing to him, I would not have any of my Friends injured by him: tho’ I think he is mended a good deal, and I hope will in Time see his Follies and quit them: Tho’ the only Objection I have is, he seems to be desirous to live in the Country as well as I; yet I being grown old, it matters little where I spend the few Days the Divine Providence may permit me to enjoy here; The Whole rests upon my spending them in doing my Duty in whatever Station it shall please God to place me: and if I can behave so as not to discredit your Recommendations, it is all I shall desire; tho’ I am assured, as I told you in that Letter, that that Office requires a great deal of Attendance, tis said, much more than is adequate to the Allowance, to any Body that can get Bread any other Way: No Deputy is allowed; but the Surveyor of the Customs has given the Person that had it a new Appointment, which he will keep till I go, or till further Orders.
I saw Mr. Hughes at Philadelphia last Night, he is very poorly. He had just received yours per Capt. Caton: he shewed it to me, with the one inclosed about one Mr. Herbergh. That Herbergh is claiming some Lands this Way, but he can’t see what Authority that Letter can be of, to invalidate any of his Claims: But I have nothing to do with this.
As to what relates to the Stamp-Act, you will doubtless hear from many Quarters, of the Commotions about it: I have Reason for this once to be thankful, I am not a Master-Printer at New-York, or perhaps the Impetuosity of my Temper would have plunged me deep one way or the other: Whilst here, I only calmly behold them at a Distance: I shall not pretend to give my Opinion, as it can be of no Service any Way. I indeed am sorry to see them, and have Reason to think One Half of the Americans will die rather than yield, as the Fermentation is [almost] general to the Eastward nor does [it seem] much less [to the] Westward: tho’ in Philadelphia considering the Parties there, there are less than in other Places.
We all send our humble Salutations, and remain Your most obliged Servant
James Parker
 
Addressed: For / Benjamin Franklin, Esqr. / Craven-Street / London / per Packet
Endorsed: J. Parker Sept. 22. 1765 Americans will die rather than yield
